Citation Nr: 1442323	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to September 1945.  He died in January 2010, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Albuquerque, New Mexico, currently has jurisdiction over the Veteran's VA claims folder.

In August 2013, the Board remanded the current appellate claim for further development, to include obtaining a competent medical opinion which addressed the cause of the Veteran's death.  Such an opinion was promulgated by a VA examiner in September 2013, and all other development directed by the Board's remand on this claim appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran died in January 2010.  His death certificate lists his cause of death as liver cancer with metastases.  No other contributory causes of death were listed on the death certificate

2.  The Veteran's only service-connected disability at the time of his death was posttraumatic stress disorder (PTSD).

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected PTSD caused or materially contributed to his death, to include the medications prescribed for the PTSD; or that his death was due to a disability incurred in or otherwise the result of his active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, the Court has held that in the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007).

In this case, the Appellant was sent pre-adjudication notice via a letter dated in April 2010, which is clearly prior to the June 2010 rating decision that is the subject of this appeal.  She was also sent additional notification via an August 2013 letter, followed by readjudication of the appeal by a November 2013 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
These letters, in pertinent part, noted the Veteran was service-connected for PTSD at the time of his death, and informed the Appellant of what was necessary to substantiate her cause of death claim to include based upon service-connected and nonservice-connected disability.  These letters also informed her of what information and evidence she must submit, and what information and evidence will be obtained by VA.  

In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her cause of death claim as required by Hupp, supra; the avenues through which she might obtain such evidence; and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of this cause of death claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which relates the cause of the Veteran's death to his active service to include his service-connected disability.  Although she initially requested a hearing in conjunction with this appeal, that request was withdrawn in July 2012.  Moreover, a competent medical opinion was promulgated in September 2013 by a VA examiner which addressed the etiology of the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon an accurate understanding of the Veteran's medical history from a review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the September 2013 VA examiner, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this medical opinion is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Appellant, and the Appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

The Veteran's death certificate lists his cause of death as liver cancer with metastases.  No other contributory causes of death were listed on the death certificate.  

At the time of his death, the Veteran's only service-connected disability was PTSD.  Further, there were no findings of liver cancer in his service treatment records to include his September 1945 discharge examination.  There were also no findings of liver cancer on a May 1966 VA medical examination.  In fact, the first competent medical evidence of liver cancer appears to be decades after the Veteran had separated from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, the Board finds this is of particular significance in a case such as this when the pertinent condition involves an internal organ (liver) that is not subject to lay observation, and a complex disease process (cancer).  As such, it is the type of condition that requires competent medical evidence to diagnose and determine the etiology thereof.

No competent medical evidence is of record which relates the etiology of the Veteran's liver cancer to his active service.  Moreover, the Appellant does not contend that the liver cancer was incurred in or otherwise directly related to the Veteran's active service.  Rather, the Appellant contends that his liver cancer was caused by the use of strong psychotropic drugs for many years for his PTSD.

The Board finds that the issue of whether drugs for a psychiatric disability can cause another disability such as liver cancer involves complex medical issues which require competent medical evidence to resolve.  

Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

In a VA medical opinion prepared in September 2013, it was concluded that the Veteran's service-connected PTSD, or the psychotropic drugs he took for this disability, was less likely as not to have caused or materially contributed to his liver cancer.  In support of this opinion, the VA examiner summarized the medications the Veteran took over the years for this service-connected disability; stated that PTSD per se has no known mechanism causing liver cancer; and that the medications mentioned were less likely as not to cause liver carcinoma.  The examiner also provided a list of etiologic factors for hepatic hepatocellular carcinoma; none of which included the service-connected PTSD or medications taken therefor, nor does it appear to correspond to any incident noted during the Veteran's active service.

The September 2013 VA opinion provider was familiar with the Veteran's medical history from review of the VA claims folder, the opinion was not expressed in speculative or equivocal language, and it was supported by stated rationale consistent with the evidence of record.  Further, the Board reiterates that no competent medical evidence is of record which specifically refutes the September 2013 VA examiner's opinion.  Therefore, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

In summary, the record reflects the cause of the Veteran's death was liver cancer; there was no indication of this disability until decades after his separation from service; no competent medical evidence relates the liver cancer directly to service; and the September 2013 VA medical opinion is against the Veteran's service-connected PTSD having caused or materially contributed to the liver cancer to include the medications he took for the PTSD.  For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected PTSD caused or materially contributed to his death, to include the medications prescribed for the PTSD; or that his death was due to a disability incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


